 BOAZ SPINNING CO.Boaz Spinning Company,Inc.andTextileWorkersUnion of America,AFL-CIO,CLC, Petitioner.Case 10-RC-7587November 20, 1969SUPPLEMENTAL DECISION ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAPursuant to a Decision, Order, and Direction ofSecond Election issued by the Board on June 30,1969 (177 NLRB No. 103), the election conductedon December 19, 1968, was set aside and a secondelectionconducted on July 31, 1969. Upon theconclusion of the second election the parties werefurnished with a tally of ballots which showed thatof approximately 210 eligible voters, 123 cast validvotes for, and 80 cast valid votes against, thePetitioner.Therewere2voidballotsand nochallenged ballots. Thereafter, the Employer filedtimely objections to the second election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and on August 18, 1969,issued and duly served on the parties his Report onObjections,attachedhereto,inwhichherecommended that the objections be overruled andthat a Certification of Representative be issued tothePetitioner.Thereafter,theEmployer filedexceptions to the Regional Director's Report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the Regional Director'sReport, the Employer's exceptions, and the entirerecord in this case, and hereby adopts the RegionalDirector'sfindingsandrecommendations.'Accordingly, as the tally of ballots shows that thePetitioner has obtained a majority of the validballotscast,we shall certify it as the exclusivebargaining representative of the employees in theappropriate unit.The Employer's exceptions raise no material or substantial issue of factor law which warrant reversal of the Regional Director's findings,conclusions, and recommendationsWe find inappositeTheGreatAtlanticand Pacific Tea Company, Inc.177NLRB No 126, cited by theEmployer In that case, preelectionremarks,by a union official, in retorttoa question concerning a hypothetical strikebreaking situation aftercertification,were found not to constitute grounds for setting aside anelection, since they were neither related to events surrounding the election,nor were calculated to coerce employees to vote for the Union In theinstant case the Board found the contents of speeches made by Employer'spresident and vice-president, to assemblages of employees shortly beforethe first election, to be such as to instill in them a fear of adverse effects ofcollective bargaining and selection of the Petitioner as their bargainingrepresentativeThere can be no doubt that the conduct herein was sorelated to the election as to have had a probable effect upon theemployees' action at the pollsN L R B v Zeirich Company,344 F 2d1011 (C A 5)655CERTIFICATION OF REPRESENTATIVEItishereby certified that the TextileWorkersUnionofAmerica,AFL-CIO,CLC, has beenselectedand designated by a majority of theemployeesofBoazSpinningCompany, Inc.,Guntersville,Alabama, in the appropriate unit, astheir representative for the purposes of collectivebargaining and that,pursuant to Section 9(a) of theAct, as amended, the said labor organization is theexclusive representative of all the employees in suchunit for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment.MEMBER ZAGORIA, dissenting:As I dissented to the Decision,Order,andDirection of Second Election herein,Iwould findmerit in the Employer's exceptions to the RegionalDirector'sReport.REPORT ON OBJECTIONSPursuant to the Board's Decision, Order, andDirection of Second Election issued on June 30,1969,asecondelectionby secret ballot wasconducted on July 31, 1969, among the employees inthe stipulated appropriate unit. Upon conclusion ofthe balloting, the parties were furnished a tally ofballotswhich shows that of approximately 210eligible voters, 123 cast valid votes for, and 80 castvalid votes against the Petitioner. There were 2 voidballotsand no challenged ballots. On August 7,1969, the Employer filed timely objections to thesecond election, and a copy thereof was duly servedupon the Petitioner.Pursuant to Section 102.69 of the Board's Rulesand Regulations an investigation of the issues raisedby the objections has been conducted and theRegionalDirector,having considered the resultsthereof,makesthefollowingfindingsandrecommendations to the Board:Objection1:The election conducted by the Boardon July 31, 1969, was unlawful, improper andcontrary to law, inasmuch as a valid electioncovering the same bargaining unit had been held inthe preceding twelve-month period, specifically onDecember 19, 1968.Objection 2:The Board acted in violation of thelaw and contrary to the established decisions of theCourts in setting aside the election and in failing tocertify the results of the election held on December19, 1968.Objection3:The decision of the Board inreversing the decision of the Regional Director andin setting aside the election of December 19, 1968,was contrary to the Act and contrary to law.The Employer presented no witnesses or otherevidence in support of the objections. The issuesraised by Objection 1, 2 and 3 were duly considered179NLRB No. 106 656DECISIONS OF NATIONALLABOR RELATIONS BOARDand resolved by the Board in its Decision, Orderand Direction of Second Election of June 30, 1969.The Employer may not now take exception, in theguise of objections to election, to the Board's finaldispositionof these issues.Accordingly, for theforegoingreasons,theundersignedfindstheEmployer's objections to be without merit andrecommends that they be overruled in their entirety.CONCLUSIONAND RECOMMENDATIONAs the tally of ballots reveals that the Petitionerreceived a majority of the valid votes cast, it isrecommended that the Board certify TextileWorkers Union of America, AFL-CIO, CLC as theexclusive bargaining representative of the employeesin the stipulated appropriate unit.